



COURT OF APPEAL FOR ONTARIO

CITATION: Haddad (Re), 2020 ONCA 233

DATE: 20200323

DOCKET: C67121

Strathy C.J.O., Miller and
    Trotter JJ.A.

IN THE MATTER OF: JOSEPH HADDAD

AN APPEAL UNDER PART XX.1 OF THE
CODE

Joseph
    Haddad, in person

Dean F. Embry,
    appearing as
amicus curiae

Eric W.
    Taylor, for the respondent, The Attorney General of Ontario

Julie
    Zamprogna Ballès, for the respondent, The Person in Charge of the Southwest
    Centre for Forensic Mental Health St. Josephs Health Care London

Heard: March 5, 2020

On appeal against the disposition of the
    Ontario Review Board, dated May 28, 2019.

REASONS FOR DECISION

[1]

Mr. Haddad appeals the disposition of the
    Ontario Review Board dated May 28, 2019, ordering that he be detained at the
    Southwest Centre for Forensic Mental Health Care, St. Josephs Health Care in
    London, Ontario, subject to conditions.

[2]

The issue on his appeal is a narrow one: the
    appropriateness of a condition imposed by the Board that he not attend within
    250 metres of his mothers home in London, the location of the index offence.

The Index Offence

[3]

On May 18, 2016, Mr. Haddad was found not
    criminally responsible (NCR) on account of a mental disorder of charges of
    mischief under $5,000, careless use of a firearm, possession of a weapon
    dangerous to the public peace, and discharging a firearm with intent, contrary
    to the
Criminal Code
, R.S.C., 1985, c. C-46.

[4]

In the early morning of September 1, 2015, Mr.
    Haddad, who was then 32 years old, stood in the driveway of the family home in
    a quiet residential neighbourhood in London and discharged a shotgun into three
    automobiles parked in neighbouring driveways. Police attended, in force, along
    with negotiators and emergency response officers. By this time, Mr. Haddad and
    some members of his family were inside the residence, where they remained for
    several hours. Mr. Haddad ultimately emerged from the residence and was
    arrested. A search of the residence located a pump action shotgun, hundreds of
    rounds of ammunition (including hollow point bullets), and magazines for a
    rifle and handgun, although no other weapons were located.

Mr. Haddads Progress Under the Ontario
    Review Board

[5]

Since the NCR finding, Mr. Haddad has been
    subject to orders detaining him in the Southwest Centre for Forensic Mental
    Health Care. He has been diagnosed with schizophrenia, which appears to have
    manifested itself about a year before the index offence. He had no previous record
    of mental health issues, nor was there evidence of alcohol or drug use.

[6]

Mr. Haddad has made progress under the Review
    Board, gaining improved insight into his illness and an appreciation of the
    need to control his symptoms through medication. He has excellent family
    support, particularly from his brother, Peter, who he is permitted to visit in
    the community.

The Board Hearing

[7]

At the Board hearing, the hospital, with the
    concurrence of the Crown, took the position that Mr. Haddad continued to
    present a significant threat to the safety of the public. This was based in
    part on the testimony of the attending psychiatrist, who expressed concerns
    about Mr. Haddads insight into the risk for violence should he discontinue his
    medications.

[8]

The hospital recommended a continuation of the
    existing disposition, subject to conditions, which included a modest increase
    in privileges that would enable supervised visits in the community for up to
    one week, four times per year.

[9]

Mr. Haddads counsel acknowledged that the significant
    threat threshold had been established and agreed with the hospital that his
    continued detention was necessary and appropriate. The only point of
    disagreement was in relation to the condition referred to above. The Board
    received a victim impact statement from a neighbour who expressed her fear that
    the appellant would experience a relapse if he were to return to the family
    home.

The Boards Reasons

[10]

Since only the condition is in issue, we do not
    find it necessary to address the other aspects of the disposition. The Board
    was satisfied that although Mr. Haddad has been doing well in the context of
    the support and structure provided by the hospital and the treatment team, he
    is still in recovery mode. The plan for the coming year is to transition him
    to a supervised group home, which would provide the necessary support while he
    adjusts to community living.

[11]

The Board concluded that on balance it would
    be premature to permit Mr. Haddad to visit his mothers home due to the
    spectre of psychological harm to the neighbours as well as possible
    difficulties for Mr. Haddad in revisiting the scene of the index offences.

[12]

The Board referred to s. 672.542(a) of the
Criminal
    Code
, which requires the Board to consider whether it is desirable, in
    the interests of the safety and security of any person, particularly a victim
    of or witness to the offence  to include as a condition of the disposition
    that the accused abstain from communicating with any victim, witness or other
    identified person, or refrain from going to any place specified in the
    disposition. Section 672.5(14) of the
Criminal Code
provides that a
    victim may file a victim impact statement.

[13]

The Board expressed concern about the lack of
    evidence regarding why there were so many firearms and so much ammunition in
    the family home at the time of the offence, and whether firearms remained a
    risk. Counsel for the Attorney General of Ontario advised the court that his
    inquiries with the police did not disclose any present risk of firearms
    currently in the home. The Board also expressed concern about why several hours
    had elapsed between the arrival of the police at the home and the appellants
    surrender. As the Board noted, the reasons remain unclear.

[14]

The Board noted that the hospitals plan for the
    future was to have Mr. Haddad develop a more independent and motivated
    lifestyle rather than return to the environment in which he was living at the
    time of the index offence. Permitting visits to his mothers home would not
    assist him in transitioning to living in the community.

Discussion

[15]

Section 672.542 of the
Criminal Code
permits
    the Board to tailor conditions of the Disposition to address the safety and
    security of victims. This requires a balancing of the interests of the accused
    on the one hand, and the interests of the victim on the other. There is no
    evidence this condition serves as any real restraint on Mr. Haddads liberty. His
    attending physician has not recommended visits to the family home as part of
    Mr. Haddads therapeutic plan. He currently visits with his mother at his
    brothers home. The Board said that he had excellent support from his family
    and that will continue very likely whether he is visiting the family home or
    not.

[16]

Deference is owed to the Boards crafting of
    appropriate terms of disposition. As the Supreme Court of Canada said in
Penetanguishene
    Mental Health Centre v. Ontario (Attorney General)
, 2004 SCC 20, [2004] 1
    S.C.R. 498, at para. 71:

The various conditions have to be viewed
    collectively, and the least onerous and least restrictive requirement applied
    to the package as a whole. The court does not evaluate each condition in
    isolation from the package of provisions of which it forms a part.

[17]

The Boards decision is reasonable, and we defer
    to it. We would expect that if Mr. Haddad continues to make progress, the Board
    will re-assess this issue in light of the circumstances.

[18]

We therefore dismiss the appeal.

G.R.
    Strathy C.J.O.

B.W.
    Miller J.A.

Gary
    Trotter J.A.


